OPINION OF THE COURT
Memorandum.
Final judgment unanimously reversed without costs and *991matter remanded to the court below for further proceedings.
The City Court erred in denying tenant a trial and in entering judgment against him based upon his default in making a court-ordered deposit (RPAPL 745 [1]; Lipkis v Gilmour, 158 Misc 2d 609; Eversman v Collodo, 88 Misc 2d 86). The final judgment, although entered upon tenant’s “default” in making the court-ordered deposit, is nevertheless directly appealable. A default in making a payment is not an acquiescence within the meaning of the rule that a defaulting party acquiesces in the entry of the order or judgment (Flake v Van Wagenen, 54 NY 25, 27), and a judgment entered upon such a default is appealable (see, e.g., Malvin v Schwartz, 65 AD2d 769, affd 48 NY2d 693).
DiPaola, P. J., Floyd and Palella, JJ., concur.